Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response t communication filed on 2/1/2021.
Claims 1, 4-5, 10-11, 15 and 18 are presented for examination.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zell (2013/0311310 hereinafter Zell) in view of Napper  (2020/0104904 hereinafter Napper) further in view of Griffin et al. (2009/0192912 hereinafter Griffin.
	With respect to claims 1, 11,  Zell teaches method for receiving, on a mobile device executing an app involved in processing a transaction, location input identifying a spot at a retail facility location where a transaction is occurring (i.e. Application 18 is a 
	Receiving customer identifying input and transaction input with regard to a customer of the customer identifying input (i.e. an application allowing the customer to see a digital menu, make a selection, place an order and pay for the order using a user account)(paragraph 0062)
	 Transmitting, automatically in response to the received location input, customer identifying input, and transaction input data of the location input, customer identifying input, and the transaction input to another computer system for processing including payment and preparing of the order (i.e. Once the customer places the order, it is sent through the cloud/server 20 to the appropriate receiving device 50 for fulfillment and is then delivered to the customer waiting at the counter 82)(paragraph 0062).
	the customer identifying input is a loyalty account identifier (i.e. set up an account by entering his/her name, address, food preferences, credit card information, and social networking preferences. This information is stored in the user accounts database 69 at the cloud 20. Database 69 also records user's activities at participating restaurants. Depending on the user's participation with the disclosed system, the user may be offered rewards from time to time)(paragraph 0055);
	wherein the retail facility is a restaurant, the retail facility location is a specific table within the restaurant, and the specific spot  amongst a plurality of spots at 
	With respect to the retrieval of pre-staged or configured order that that is retrieved from a database in advance of the mobile device being present at the location input.  Napper teaches on paragraph 0117 “in FIG. 3A is shown in FIG. 3B. In this alternate embodiment, instead of waiting to transmit the order 372 until the estimated processing time for the order 372 is approximately equal to the estimated remaining travel time to the relevant provider location 366, the order 372 is transmitted by the smartphone 310 in advance….”fulfillment 364 of the order 372 will be held in abeyance until the smartphone 310 transmits a separate communication or signal 373 to the provider 360 signaling that processing should begin (step 220 of the method 200 in FIG. 2). Thus, the location-based communication may be associated with the order 372 by containing the order 372, as shown in FIG. 3A, or may be a separate communication 373 that is associated with the order 372, for example by means of a suitable order identifier, as shown in FIG. 3B.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in the orders of Zell, the 
  	With respect to a mobile device executing the app involved in processing the transaction that includes a radio transceiver device that receives the customer identifying input by placing the mobile device in proximity to an item of a specific item of a customer of the customer identifying input. Griiffin teaches  on paragraph 0018 “ a method for purchasing a value item, such as a music download, using near field communication ( NFC) includes placing a NFC enabled data communication device of a purchaser of the item in close proximity to a NFC enabled data communication device of a seller of the item, the devices being interoperable to establish a NFC communication link between the devices when placed in close proximity to each other,”(Abstract).  It would have been obvious to a person of ordinary skill at the time of Applicant’s invention to have included a mobile device executing the app involved in processing the transaction that includes a radio transceiver device that receives the customer identifying input by placing the mobile device in proximity to an item of a specific item of a customer of the customer identifying input, because such a modification would  allow “  to bring mobile devices and physical objects together to enable a user to interact with the augmented objects for information and/or data communication” (Griffin on paragraph 0009)



	a display; an input device; a wireless network interface device; at least one processor; at least one memory device storing instructions executable by the at least one processor to perform data processing activities comprising (see Figures 1, 2, 5, 8 and 14);
	receiving location input identifying a specific spot at a retail facility location where the transaction is occurring (i.e. Application 18 is a mobile application configured to access business software and data stored in a cloud. Tablets, smart phones or other wirelessly-enabled mobile devices can be utilized as first mobile devices 12. When customers sit down at a particular table in the restaurant, they receive the first mobile device 12 to make their selections and to place an order)(paragraph 0035 and figure 1);
	receiving customer identifying input and transaction input with regard to a customer of the customer identifying input (i.e. an application allowing the customer to see a digital menu, make a selection, place an order and pay for the order using a user account)(paragraph 0062);
	transmitting, via the at least one wireless network interface device, data of the location input, customer identifying input, and the transaction input to another computing system for processing (i.e. Once the customer places the order, it is sent through the cloud/server 20 to the appropriate receiving device 50 for fulfillment )(paragraph 0062);
	the customer identifying input is a loyalty account identifier (i.e. set up an account by entering his/her name, address, food preferences, credit card information, and social networking preferences. This information is stored in the user accounts database 69 at 
	wherein the retail facility is a restaurant, the retail facility location is a specific table within the restaurant, and the specific spot at the retail facility location is a specific seat at the specific table within the restaurant; a plurality of customer loyalty account identifiers are received during a single session at the specific within the restaurant, a bill to be generated for each customer loyalty account identifier with regard to items received as transaction input with regard to the respective customer loyalty account identifier (i.e. see paragraph 0052 for the final bill can be presented to the customers in its entirety, can be split by the seats in accordance with the dishes ordered by each person (associated with a particular seat), split equally among the customers or divided in any other way desired by the customers and paragraph 0055 for rewarding the customers for their purchases).
	With respect to the retrieval of pre-staged or configured order that that is retrieved from a database in advance of the mobile device being present at the location input. Napper teaches on paragraph 0117 “in FIG. 3A is shown in FIG. 3B. In this alternate embodiment, instead of waiting to transmit the order 372 until the estimated processing time for the order 372 is approximately equal to the estimated remaining travel time to the relevant provider location 366, the order 372 is transmitted by the smartphone 310 in advance….”fulfillment 364 of the order 372 will be held in abeyance until the smartphone 310 transmits a separate communication or signal 373 to the provider 360 signaling that processing should begin (step 220 of the method 200 in FIG. 
	With respect to a mobile device executing the app involved in processing the transaction that includes a radio transceiver device that receives the customer identifying input by placing the mobile device in proximity to an item of a specific item of a customer of the customer identifying input. Griiffin teaches  on paragraph 0018 “ a method for purchasing a value item, such as a music download, using near field communication ( NFC) includes placing a NFC enabled data communication device of a purchaser of the item in close proximity to a NFC enabled data communication device of a seller of the item, the devices being interoperable to establish a NFC communication link between the devices when placed in close proximity to each other,”(Abstract).  It would have been obvious to a person of ordinary skill at the time of Applicant’s invention to have included a mobile device executing the app involved in processing the transaction that includes a radio transceiver device that receives the customer identifying input by placing the mobile device in proximity to an item of a specific item of a customer of the customer identifying input, because such a modification would  allow “  to bring mobile devices and physical objects together to enable a user to interact with the augmented objects for information and/or data communication” (Griffin on paragraph 0009)

	With respect to claims 4-5, Zell further teaches wherein the retail facility is a restaurant, the retail facility location is a specific table within the restaurant, and the specific spot at the retail facility location is a specific seat at the specific table within the restaurant; the transaction input includes restaurant food order input; the transaction input is received for a plurality of specific seats at the specific table with regard to a single customer loyalty account identifier (i.e. see paragraph 0052 for the final bill can be presented to the customers in its entirety, can be split by the seats in accordance with the dishes ordered by each person (associated with a particular seat), split equally among the customers or divided in any other way desired by the customers and paragraph 0055 for rewarding the customers for their purchases).

	With respect to claim 10, Griffin teaches the radio transceiver device is a Radio Frequency Identification (RFID) reader and the specific item is an RFID tag (i.e. a key feature of NFC devices is that the NFC chip that is integrated into the NFC device can read out an RFID tag's information)(paragraph 0013).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the radio transceiver device being a Radio Frequency Identification (RFID) reader and the specific item is an RFID tag, because such a modification would allow for easier read out tag information.

				Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person with knowledge in the art given the Zell reference, which teaches receiving on a mobile device executing an app a spot at the retail facility where the transaction is occurring (i.e. identifying the customer waiting at the restaurant’s counter 82 on paragraph 0062), and Napper which teaches the order being pre-staged or order in advance before the user arrives at the restaurant (the order 372 is transmitted by the smartphone 310 in advance)(see Napper in paragraph 0117) would have been able to combine Zell receiving on a mobile device executing an app a spot at the retail facility where the transaction is occurring and Napper’s the order being pre-staged in advance before the customer arrives, in order to save the customers time by allowing them to place the orders in advance of getting to the establishment, instead of having to wait for the order to be prepared. The combination to combine the references are based on one skilled in the art at the time of Applicant’s invention.
     

					Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688